     Case 2:21-cv-01216-KJM-DMC Document 6 Filed 09/03/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    REGINALD EDWARD SPEARMAN,                         No. 2:21-CV-1216-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    B-SIDE BAR,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 5, for leave to proceed

19   in forma pauperis. Plaintiff has submitted a declaration that makes the showing required by 28

20   U.S.C. § 1915(a). Plaintiff’s request to proceed in forma pauperis is, therefore, granted.

21                  IT IS SO ORDERED.

22

23   Dated: September 2, 2021
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        1
